I reluctantly concur in the result reached by Mr. Justice Holt upon the sole ground that the assignments of error are insufficient to test whether the evidence supports the findings. To me it seems entirely conceivable that the corporation has used for other purposes funds allocated for redemption between October, 1931, when exhibit B was received, and May, 1932, when dividends were terminated. However, since the finding is that no funds were ever available thereafter from which to make redemption, this under the articles would excuse the corporation from its failure to redeem in October, 1932, notwithstanding that, in my judgment, exhibit B gave rise to a contractual obligation to redeem.
MR. CHIEF JUSTICE GALLAGHER took no part in the consideration or decision of this case. *Page 456